 
Exhibit 10.6
 
 
COMPLIANCE CERTIFICATE


Re:
Asset Purchase Agreement, dated April 1, 2010 (the “Agreement”), by and between
NuStar Terminals Operations Partnership L.P., a Delaware limited partnership
(“Seller”), and Blackwater Georgia, LLC, a Georgia limited liability company
(“Purchaser”).



This Certificate is being delivered pursuant to Section 4.3.9 of the Agreement.
 


I, Dale Chatagnier, DO HEREBY CERTIFY that I am the duly elected and qualified
Secretary of Purchaser.


I hereby further certify that on and as of July 15, 2010 (the “Closing Date”),
each of the representations and warranties of the Purchaser set forth in Article
VII of the Agreement is true and correct in all material respects as though made
at and as of the Closing Date.


DATED this 15th day of July, 2010.
 

     
BLACKWATER GEORGIA, L.L.C.
                 
By:  Blackwater Midstream Corp., its Manager
           
 
   
By: /s/ Dale Chatagnier
 
 
   
Dale Chatagnier, Secretary
 

 